06/29/2021


                                           DA 20-0534
                                                                                         Case Number: DA 20-0534

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 158


ESTATE OF MARILYN SCHEIDECKER,

               Petitioner and Appellant,

         v.

MONTANA DEPARTMENT OF PUBLIC
HEALTH AND HUMAN SERVICES,

               Respondent and Appellee.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. BDV-2019-1221
                       Honorable Michael F. McMahon, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Sol Lovas, Janna Wittenberg, Legacy Law Center, P.C., Billings, Montana

                For Appellee:

                       April Armstrong, Department of Public Health and Human Services,
                       Great Falls, Montana

                For Amicus National Academy of Elder Law Attorneys, Inc., and Montana Elder
                Law, Inc.:

                       T. Thomas Singer, Amanda G. Hunter, Axilon Law, Billings, Montana


                                                   Submitted on Briefs: April 14, 2021

                                                              Decided: June 29, 2021


Filed:

                                 Vir-641.-if
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     The Estate of Marilyn Scheidecker (“the Estate”) appeals a First Judicial District

Court order affirming an Administrative Law Judge’s proposed order that trust principal

consisting of a jointly owned home constitutes a countable asset for the purposes of

Marilyn Scheidecker’s Medicaid eligibility. The dispositive issue on appeal is whether

there are any circumstances under which the trust’s principal could be returned to Marilyn

or used for her benefit. We reverse.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶2     In 2006, Marilyn purchased a house in Billings, Montana, which she moved into

with her sister, Glenda Martin. In early 2008, Marilyn sold a one-half interest in the house

to Glenda. Soon thereafter, the two established the Scheidecker-Martin Irrevocable Trust

(“SM Trust”) by each transferring into the trust her half-interest in the house. The house

was and currently remains the SM Trust’s only asset. Per the terms of the SM Trust, both

sisters continued to live in the house. In 2016, Marilyn moved into a long-term care facility.

¶3     In 2017 Marilyn applied for Medicaid. Her application was denied based on the

Montana Department of Public Health and Human Services’ (“Department”) conclusion

that Marilyn’s one-half interest in the SM Trust’s principal was a countable resource

placing her over Medicaid’s resource limit. Marilyn requested a fair hearing and the parties

submitted cross-motions for summary judgment. The Administrative Law Judge issued a

Proposed Order upholding the denial. She concluded that the terms of the SM Trust

rendered it a revocable trust and thus its full corpus constituted a countable resource for

Medicaid eligibility purposes under 42 U.S.C. § 1396p(d)(3)(A). The Board of Public

                                              2
Assistance for the State of Montana affirmed the Proposed Order, and Marilyn filed a

Petition for Judicial Review.

¶4        The District Court issued its Judicial Review Petition Order (“Order”) in

October 2020.1 The District Court concluded that the Administrative Law Judge erred in

finding the SM Trust was revocable. It reasoned that Marilyn, as the settlor, had no

authority or power to amend or revoke the trust. The District Court observed that pursuant

to the terms of the trust, Marilyn waived all right and power to consent to its modification.

The court found no evidence that the SM Trust’s beneficiaries would consent to its

termination or that a court would allow any modification. Additionally, the District Court

noted the SM Trust represents itself as an irrevocable trust and provides that the

“Trustee has no power to invade principal for the Settlor’s benefit and shall not do so under

any circumstances.”

¶5        The District Court nonetheless affirmed the Administrative Law Judge’s ultimate

conclusion that the SM Trust is a countable asset pursuant to 42 U.S.C. § 1396p(d)(3). The

court held that, despite the SM Trust’s specific language precluding the trustee from using

the principal for Marilyn’s benefit, should the trust be terminated “the beneficiaries could

thereafter, individually, jointly, directly, or indirectly, give Marilyn this trust property for

her benefit.”         (Emphasis original.)        It thus concluded that under 42 U.S.C.

§ 1396p(d)(3)(B), circumstances exist by which payments from the SM Trust’s corpus

could be made to or for Marilyn’s benefit.             The court upheld the Administrative Law



1
    Marilyn died during the pendency of the case, and her Estate continued as petitioner in her place.
                                                   3
Judge’s and the Montana Board of Public Assistance’s denial of Marilyn’s Medicaid

application.

                               STANDARD OF REVIEW

¶6      Judicial review of the Board’s denial is governed by the Montana Administrative

Procedure Act. See Timm v. Mont. Dep’t of Pub. HHS, 2008 MT 126, ¶ 27, 343 Mont. 11,

184 P.3d 994 (citation omitted). “In contested cases, district courts review administrative

decisions to determine whether the findings of fact are clearly erroneous and whether the

agency determined the law correctly; we review the district court’s decision in the same

way.”    Arlington v. Miller’s Trucking, Inc., 2015 MT 68, ¶ 10, 378 Mont. 324,

343 P.3d 1222 (citation omitted). The parties do not dispute the material facts; we therefore

review only the District Court’s conclusions of law, to which we apply a de novo standard.

Gordon v. Kuzara, 2012 MT 206, ¶ 13, 366 Mont. 243, 286 P.3d 895 (citation omitted).

We review the court’s interpretation of a statute for correctness. Blanton v. Dep’t of Pub.

HHS, 2011 MT 110, ¶ 21, 360 Mont. 396, 255 P.3d 1229 (citation omitted).

                                      DISCUSSION

¶7      Because the intricacies of Medicaid are complex—“almost unintelligible to the

uninitiated”—we begin with an overview of Medicaid eligibility.            Wos v. E.M.A.,

568 U.S. 627, 648, 133 S. Ct. 1391, 1404 (2013) (citations omitted; Roberts, C.J.,

dissenting). Medicaid is a need-based assistance program offering reduced-cost medical

care; it is jointly funded and administered by the individual states and the federal

government. Ark. HHS v. Ahlborn, 547 U.S. 268, 275, 126 S. Ct. 1752, 1758 (2006).

Though states are not required to participate in the Medicaid program, all states, including

                                             4
Montana, do so.       See § 53-6-101, MCA.         In this cooperative program, the federal

government pays fifty to eighty-three percent of patient care costs; the state pays the

remainder and complies with federal statutory requirements regarding the program’s

administration, collection of information, and most relevant here, eligibility

determinations. Ahlborn, 547 U.S. at 275, 126 S. Ct. at 1758. Montana, therefore, may

create its own plan for eligibility but must comply with federal law “with respect to liens,

adjustments and recoveries of medical assistance correctly paid[,] transfers of assets, and

treatment of certain trusts.” 42 U.S.C. § 1396a(a)(18); see Wis. Dep’t of Health & Family

Servs. v. Blumer, 534 U.S. 473, 479, 122 S. Ct. 962, 966 (2002). Also, state eligibility

requirements must consider “only such income and resources as are, as determined in

accordance with the standards prescribed by the Secretary, available to the applicant.”

Blumer, 534 U.S. at 479, 122 S. Ct. at 966 (emphasis original; quoting 42 U.S.C.

§ 1396a(a)(17)(B)).

¶8     Medicaid is “designed to be the payer of last resort, available only when no other

source is liable for the expense.” Blanton, ¶ 49 (citing S. Rep No. 99-146 at 313 (1985)).

Congress nonetheless has recognized and circumscribed the management of assets to allow

individuals to qualify for Medicaid benefits. “Medicaid planning” thus has developed to

secure Medicaid eligibility by preemptively disposing of assets before applying for

Medicaid benefits or services. See Guilfoil v. Sec’y of the Exec. Office of Health & Human

Servs., 162 N.E.3d 627, 630 (Mass. 2021) (citing Cohen v. Comm’r of the Div. of Med.

Assistance, 668 N.E.2d 769, 772 (Mass. 1996)). An individual may, for example, dispose

of assets by placing them into a trust constructed in such a way that the assets are not legally

                                               5
possessed by the individual, yet the individual still retains some amount of access to them.

Recognizing the reality of this type of Medicaid planning, Congress in 42 U.S.C.

§ 1396p(d)(3)(A) constrained the use of such trusts by considering the assets of a revocable

trust as “available” to a Medicaid applicant. Guilfoil, 162 N.E.3d at 630. Congress

addressed irrevocable trusts through a separate provision found in 42 U.S.C.

§ 1396p(d)(3)(B). That provision reads:

       (B) In the case of an irrevocable trust—

               (i) if there are any circumstances under which payment from the trust
               could be made to or for the benefit of the individual, the portion of the
               corpus from which, or the income on the corpus from which, payment
               to the individual could be made shall be considered resources
               available to the individual, and payments from that portion of the
               corpus or income—

                      (I) to or for the benefit of the individual, shall be considered
                      income of the individual, and

                      (II) for any other purpose, shall be considered a transfer of
                      assets by the individual subject to subsection (c)[2]; and

               (ii) any portion of the trust from which, or any income on the corpus
               from which, no payment could under any circumstances be made to
               the individual shall be considered, as of the date of establishment of
               the trust (or, if later, the date on which payment to the individual was
               foreclosed) to be assets disposed by the individual for purposes of
               subsection (c), and the value of the trust shall be determined for
               purposes of such subsection by including the amount of any payments
               made from such portion of the trust after such date.




2
 42 U.S.C. § 1396p(c) provides for a “look-back” period penalizing individuals who transfer assets
a given number of years before applying for Medicaid with a period of ineligibility for benefits.
Because Marilyn transferred the house into the SM Trust many years before applying for Medicaid,
the look-back period does not apply here.
                                                6
¶9     Montana’s Medicaid eligibility requirements, found in § 53-6-131, MCA, allow the

Department to establish income and resource limitations and rules pertaining to Medicaid

eligibility, provided that they are within the amounts permitted by federal law.

Section 53-6-131(3)(a), MCA; see also § 53-6-113(6)(a), MCA.                 To that end, the

Department has established a maximum amount of resources a person may hold to qualify

for Medicaid. At the time of Marilyn’s application, the value of her half-interest in the

SM Trust far exceeded that eligibility threshold.

¶10    The Administrative Law Judge and the Board of Public Assistance denied Marilyn’s

Medicaid application after determining that the SM Trust is revocable. The District Court

disagreed and concluded that the trust is not revocable. The Department does not appeal

that ruling, and we do not disturb it. 3 We thus accept the District Court’s conclusion that

the SM Trust is irrevocable and turn to whether there are “any circumstances” through

which the trust’s corpus could be accessed by Marilyn.

¶11    The Estate argues that the language of 42 U.S.C. § 1396p(d)(3)(B) is clear that if

payments cannot be made from the principal of an irrevocable trust to the individual

Medicaid applicant, then the principal is not available or countable for the purposes of

Medicaid eligibility; likewise, if the payment cannot be made from the trust’s income to

the individual, then the income is not available or countable. The Estate also clarifies that

it is not contesting that the SM Trust’s income is available to Marilyn, only that the


3
 We decline the Estate’s invitation to examine the Department’s contrary interpretation under its
Montana Medicaid Manual that the SM Trust can be deemed to be revocable, as the Department
does not make such an argument. We avoid issuing advisory opinions. See Arnone v. City of
Bozeman, 2016 MT 184, ¶ 7, 384 Mont. 250, 376 P.3d 786.
                                               7
SM Trust’s principal is not available or countable because under the terms of the trust there

are no circumstances through which Marilyn could access its principal.

¶12    The Department agrees that the “any circumstances” test applies here but differs in

its interpretation of the test and the terms of the SM Trust. It argues that the District Court

upheld the Administrative Law Judge’s conclusion that Marilyn retains numerous

“incidents of ownership” over the trust’s corpus and that the “any circumstances” test

includes imaginary or improbable circumstances, which the Estate ignores.                  The

Department contends the “SM Trust assets are countable resources because they are

available for [Marilyn’s] use and benefit during her lifetime and distribution upon her death

in nearly every way that is material to ownership.” The Department contends that nothing

in the SM Trust precludes mortgaging the principal to pay for a debt owned by Marilyn,

therefore making the principal “available for her benefit.” The Department adds that

Marilyn retains the right to reside in the home and is the owner of the trust property for tax

purposes, and that if trust assets are sold, the sale proceeds would be held in a separate trust

and administered for Marilyn’s benefit.

¶13    This is an issue of first impression in Montana. We find guidance in the decisions

from several other states with substantially similar Medicaid laws that have addressed the

countability of irrevocable trusts under 42 U.S.C. § 1396p(d)(3)(B). The use of the term

“any” in (d)(3)(B)(i), “if there are any circumstances under which payment from the trust

could be made to or for the benefit of the individual,” indicates that courts are to consider

“not only obvious circumstances, but also those that are hypothetical or even unlikely.”

(Emphasis added); see Hegadorn v. Dep’t of Human Servs. Dir., 931 N.W.2d 571,

                                               8
584 (Mich. 2019) (citing Merriam-Webster’s Collegiate Dictionary (11th ed.)). The statute

also clearly states, however, that any payment made “to or for the benefit of the individual”

must be made “from the trust.” See Hegadorn, 931 N.W.2d at 584 (“there must be a nexus

between the trust and the recipient or beneficiary of the payment”).               The “any

circumstances” provision in 42 U.S.C. § 1396p(d)(3)(B) contains another caveat: payments

to the individual from the trust’s corpus and from the trust’s income are each treated

separately. 42 U.S.C. § 1396p(d)(3)(B)(i) (“if there are any circumstances under which

payment from the trust could be made to or for the benefit of the individual, the portion of

the corpus from which, or the income on the corpus from which, payment to the individual

could be made shall be considered resources available to the individual” (emphasis added)).

Therefore, if payments could be made from only the trust’s income, then only the income

of the trust is counted as available to the Medicaid applicant; if payments could be made

from only the corpus, only the corpus is considered available. See Hegadorn, 931 N.W.2d

at 584-85; Daley v. Sec’y of the Exec. Office of Health & Human Servs., 74 N.E.3d 1269,

1275 (Mass. 2017). The Estate does not contest that the SM Trust’s income is available to

Marilyn; its argument is focused solely on the availability of the trust’s corpus for Medicaid

eligibility purposes.

¶14    We employ Montana law in interpreting the trust’s terms to determine whether,

under federal law, the trust’s principal is a countable asset. See generally Hofer v.

Mont. Dep’t of Pub. HHS (In re Hofer), 2005 MT 302, ¶¶ 15-29, 329 Mont. 368,

124 P.3d 1098 (applying Montana law in determining whether an express trust existed

between the parties for Medicaid eligibility purposes); Guilfoil, 162 N.E.3d at 632-34

                                              9
(applying state law to determine whether a written instrument was a “nominee trust” or a

“true trust” for Medicaid eligibility purposes). This Court construes the words of a trust

according to their ordinary grammatical sense; the plain language of a trust is controlling.

In re Cecilia Kincaid Gift Tr., 2012 MT 119, ¶ 7, 365 Mont. 179, 278 P.3d 1026. “It is a

basic principle of trust law that a trust is to be managed to carry out the [settlor’s] intent.”

Collins v. Norwest Inv. Mgmt. & Tr. (in Re Estate of Berthot), 2002 MT 277, ¶ 35, 312

Mont. 366, 59 P.3d 1080 (citing In re Estate of Lindgren, 268 Mont. 96, 100, 885 P.2d

1280, 1282 (1994)). The settlor’s intentions control the trust’s disposition; the intent is to

“be found from all parts of the [trust] . . . construed in relation to each other . . . to form

one consistent whole.” Collins, ¶ 35 (quoting In re George Tr., 253 Mont. 341, 344, 834

P.2d 1378, 1380 (1992)).

¶15    The District Court found that the SM Trust contains specific language precluding

the trustee from using the trust’s corpus for Marilyn’s benefit.                    The trust

provides: “The Trustee has no power to invade principal for the Settlor’s benefit and shall

not do so under any circumstance[s].” The District Court concluded, however, that in the

event the SM Trust was terminated, Montana law would require the trustee to “distribute

the trust property as agreed by the beneficiaries.” See § 72-38-411(1), (2), MCA. The

District Court reasoned that because the beneficiaries could, in that circumstance,

“individually, jointly, directly, or indirectly, give Marilyn the trust property for her

benefit,” the SM Trust’s corpus is a countable asset.

¶16    Section 72-38-411(1), MCA, states that “[a]n irrevocable trust may be modified or

terminated upon consent of the settlor and all beneficiaries, even if the modification or

                                              10
termination is inconsistent with a material noncharitable purpose of the trust.”

Article VI, Section A of the SM Trust expressly states that Marilyn waives “all right and

power as Settlor[] to alter, amend, revoke or terminate any provision of this [trust] in any

way.” The express terms of the SM Trust disclaim Marilyn’s ability to terminate the trust.

These terms take precedence over the Uniform Trust Code’s default provisions.

Section 72-38-105(2), MCA.4 Therefore, by the express language of the SM Trust’s terms,

a court could not recognize as legitimate any attempt by Marilyn to terminate or modify

the trust under § 72-38-411(1), MCA.

¶17    Section 72-38-411(2), MCA, provides that “an irrevocable trust may be terminated

upon consent of all the beneficiaries if the court concludes that continuance of the trust is

not necessary to achieve any material purpose of the trust.” The SM Trust states as its

material purpose: “to supplement any benefits [Settlors] receive (or for which [Settlors]

may be or become eligible) through or from various governmental assistance programs and

not to supplant any such benefit.” The SM Trust’s plainly stated material purpose is to

supplement any benefits, like Medicaid, that Marilyn may receive.                     Both the

Administrative Law Judge and the District Court recognized this purpose and characterized

the SM Trust as a form of Medicaid planning designed to make Marilyn eligible for

Medicaid benefits. The Department acknowledges that federal law permits trusts designed




4
  Section 72-38-105(2)(d), MCA, prohibits the terms of a trust from eliminating the power of a
court to modify or terminate a trust; the SM Trust contains no such provision but eliminates only
the settlor’s ability to modify or terminate.
                                               11
to make their settlors Medicaid eligible; it contests only whether the SM Trust’s specific

terms meet the “any circumstances” standard.

¶18    Because the SM Trust’s plain language establishes a material purpose to supplement

and not to supplant benefits like Medicaid that Marilyn may receive, so long as she lived

no court asked to terminate the SM Trust under § 72-38-411(2), MCA, could reasonably

conclude that the “continuance of the trust is not necessary to achieve any material purpose

of the trust.” Terminating the SM Trust would terminate Medicaid eligibility and thereby

defeat the trust’s material purpose.5 We acknowledge the possibility that the SM Trust

beneficiaries could petition a court to terminate the trust pursuant to § 72-38-411(2), MCA.

Only through a court erroneously concluding that continuance of the trust is not necessary

to achieve any of its material purposes, however, could the beneficiaries gain access to the

trust’s corpus and distribute it to Marilyn under § 72-38-411(4), MCA. As Amicus

National Academy of Elder Law Attorneys, Inc., and Montana Elder Law, Inc., note, a

settlor’s eligibility for Medicaid coverage is determined by looking at the terms of the trust,

not by what the trustee or beneficiaries hypothetically could agree to do despite the terms

of the trust. See generally State Medicaid Manual, HCFA Pub. No. 45-3, Transmittal 64

§ 3259 (Nov. 1994). Even including those circumstances that are highly unlikely or

hypothetical, this Court does not construe the “any circumstances” provision in 42 U.S.C.

§ 1396p(d)(3)(B) to encompass a court’s or agency’s misinterpretation of a written


5
  Because the “any circumstances” test concerns only whether the individual Medicaid applicant
can access a trust’s corpus, a court may conclude that the trust no longer serves a material purpose
after the applicant is deceased. In that situation, however, there is no way that a “payment from
the trust could be made to or for the benefit of the individual.” 42 U.S.C. § 1396p(d)(3)(B)(i).
                                                12
instrument’s terms or purposes. Such a speculative possibility does not render the trust

“available” to Marilyn for the purpose of determining Medicaid eligibility.

See Spetz v. N.Y. State Dep’t of Health, 190 Misc. 2d 297, 299, 737 N.Y.S.2d 524, 526

(Sup. Ct. 2002) (a “speculative possibility of a revocation” through statutory provisions by

the actions of a trust’s beneficiaries does not render a trust “potentially available”). We

therefore conclude that the District Court was incorrect in its application of the federal

statute.

¶19    The Department argues that the District Court’s decision nonetheless should be

affirmed, as there are several other avenues through which payments from the SM Trust’s

corpus could be made for Marilyn’s benefit beyond just § 72-38-411, MCA. First, it argues

that “nothing in the SM Trust precludes a mortgage for debt owed by [Marilyn]”; such a

mortgage is allowed by the trust’s specific terms. In support of this argument, the

Department cites Article IV(A)(1)6 of the trust. It says:

       If the home is used as security for a debt owned7 by either Settlor, that Settlor
       is solely responsible for all payments on the secured debt, and further
       indemnifies the other against any and all loss, liability or expense arising
       from the use of the home as security for the debt.




6
  Article IV(A)(2) of the trust contains a substantially similar provision pertaining to situations
where only one of the settlors is residing in the house. Neither party distinguishes or otherwise
comments on this subsection, and we therefore assume its practical and legal implications are the
same as those in Article IV(A)(1).
7
  The SM Trust’s specific language uses the word “owned” despite the Department’s argument the
trust does not “preclude[] a mortgage for debt owed by [Marilyn].” (Emphasis added.) Because
neither party addresses this difference or argues that the difference between “owned” and “owed”
affects the trust’s interpretation, we do not address this discrepancy.
                                                13
The Estate argues that this provision recognizes only a pre-existing debt secured by the

trust property and that “the debt secured by the house prior to its transfer to the [t]rust was

the debt of the grantor to be paid by the grantor, not the [t]rust.”

¶20    Based upon the parties’ stipulated facts, this appears to be the case. In 2006 Marilyn

originally purchased the home by paying half the asking price up front and entering into a

Contract for Deed with the sellers for the balance. In September 2007, Marilyn’s daughter

took over the seller’s interest in the Contract for Deed by Assignment of Seller’s interest.

In January 2008, Marilyn sold one-half of her interest in the house to her sister Glenda by

partial Assignment of Buyer’s Interest in the Contract for Deed, with special terms stating

that Marilyn’s debt on the Contract for Deed will be her own responsibility, and that

Glenda’s promissory note to Marilyn will be Glenda’s responsibility. The payments on the

Contract for Deed were completed on September 2, 2008, a week before the SM Trust was

established.

¶21    Additionally, despite Article IV(A)(1)’s provisions for circumstances in which the

home is used as security for a settlor’s debt, the provision does not authorize or provide a

mechanism through which the Trustee could apply for or enter into such an agreement.

And reviewing the SM Trust as a whole, not only does this Court find no provisions

authorizing such a security agreement, but instead several provisions indicating such an

agreement is impermissible: “[t]he purpose and intent of this [t]rust is to supplement any

benefits [Settlors] receive . . . . All actions of the Trustee under this [t]rust shall be directed

toward complying with this purpose and intent”; and “[t]he Trustee has no power to invade

the principal for the Settlor’s benefit and shall not do so under any circumstances.”

                                                14
Whatever the purpose of Article IV(A)(1), neither reading it on its own nor in conjunction

with the rest of the trust supports the Department’s argument that it allows any

circumstance through which Marilyn could receive a “payment” from the SM Trust’s

corpus.

¶22    The Department also argues that Marilyn’s right to reside in the home, and

responsibility to make repairs, insure, pay taxes on the home, pay for utilities, and various

other “incidents of ownership” demonstrates that the SM Trust’s corpus is available for her

benefit. The ability to live in a residence owned by a trust, however, does not grant the

person residing in the residence access to that trust’s corpus. The residence itself is a trust

asset—it may be sold for fair market value and adds to the trust’s ability to generate income

through rents collected for use or occupancy. See generally Lane v. Caler, 2013 MT 108,

¶ 4, 370 Mont. 30, 299 P.3d 827. Any such income would be “countable” income for

Medicaid purposes. See Department of Health and Human Services, Medical Assistance

(MA) Policy Manual, CMA 501-1 (2016). Because the SM Trust permits Marilyn and her

sister the right to reside in the residence, by choosing to do so they forego the ability to

generate income through renting the house to others. See Daley, 74 N.E.3d at 1279-80. As

the Daley Court explained:

               [I]f a grantor transfers to an irrevocable trust ownership of a
       condominium unit and the trustee decides to rent the unit to a third person
       and pay the rental income to the grantor, there is a payment of rental income
       from the trust to the grantor. If the grantor instead exercises his or her right
       of use and occupancy under the terms of the trust, and decides to reside in
       the unit or permit a family member to reside there without the payment of
       rent, the fair market value of the rent that otherwise would have been earned



                                              15
       and treated as actual trust income is deemed paid to the grantor under
       Transmittal 64.[8]

               This payment, however, is not a payment from the corpus of the trust;
       the grantors do not have the power through their right of use and occupancy
       to sell the property under any circumstances. It is instead a payment from
       the “income on the corpus.” Such payments, whether actually received as
       rental income or imputed as the fair market rental value of the grantors’
       occupancy of the home, may be countable as income of the grantors, but the
       value of the home is not thereby countable as their asset.

Daley, 74 N.E.3d at 1280.

¶23     It is the SM Trust that possesses the deed and title to the residence; Marilyn is

unable to alienate, divide, transfer, or devise the home. Indeed, the SM Trust document

contains numerous provisions stating how the Trustee is to manage the property and

exercise the rights associated with ownership.          Marilyn’s and her sister’s discretion

regarding the rights associated with the property begins and ends with their decisions to

reside there or not. It is true that while either sister resides at the residence, she is

responsible for any necessary insurance, repairs, utilities, taxes, and so forth. The SM Trust

is clear, though, that these payments are the personal responsibility of Marilyn or her sister.

The Department does not present an argument explaining how payments made from

Marilyn’s personal funds amount to a “circumstance[] under which payment from the trust




8
  “Transmittal 64” refers to the State Medicaid Manual, a federal manual providing instruction to
state officials in applying Medicaid provisions. The portion of the manual referred to here defines
a “payment” from a trust as “any disbursal from the corpus of the trust or from income generated
by the trust which benefits the party receiving it. A payment may include actual cash, as well as
noncash or property disbursements, such as the right to use and occupy real property.”
State Medicaid Manual, HCFA Pub. No. 45-3, Transmittal 64 § 3259.1.A.8 (Nov. 1994).
                                                16
could be made to or for the benefit of the individual” Medicaid applicant. 42 U.S.C.

§ 1396p(d)(3)(B)(i).

¶24    The Department also argues that Marilyn has access to the SM Trust’s corpus

because “if the trust assets were sold, the sale proceeds would be held in a separate trust

and administered for her benefit during her lifetime.” The Department again is half correct.

Should the property be sold, the SM Trust provides that the sale proceeds would be

deposited equally into two separate trusts, one for each sister, which will be administered

for each individual’s “benefit.” But the trust goes on to make clear that only the income

from the resultant trusts shall be available to the Settlors, and that “[t]he Trustee has no

power to invade principal for the Settlor’s benefit and shall not do so under any

circumstances.”    The Department does not elaborate on how, despite this provision,

Marilyn would be able to access the resultant trust’s principal for her benefit.

¶25    Finally, the Department points to the Conditional Case Processing and Assistance

Agreement (“Conditional Agreement”) Marilyn signed as evidence that she has access to

the trust’s corpus. The Department presented Marilyn with the Conditional Agreement

after she expressed her intent to appeal the initial denial of her Medicaid application. The

Conditional Agreement provides that while the current action is pending, the Department

will treat the SM Trust as inaccessible and therefore not a countable resource for Medicaid

eligibility so long as Marilyn pursues the trust’s termination through the “agreement of all

relevant parties” or “by pursuing all reasonable legal recourse for termination of the

[SM] Trust and the return of its assets to her ownership.” Should Marilyn be successful in

appealing the Department’s denial, however, the Conditional Agreement is by its own

                                             17
terms void. The Conditional Agreement also is clear that it “does not prohibit [Marilyn]

from continuing to contest the Department’s determination that the [SM] Trust is a

countable resource.” Signing the Conditional Agreement was the only way Marilyn could

receive Medicaid benefits while she appealed the Department’s initial denial.

¶26    By its language, the Conditional Agreement requires Marilyn to take actions beyond

the SM Trust’s four corners in order to seek its termination.9 Several other courts have

ruled that the “any circumstances” test is limited to the terms of the trust itself. See Guilfoil,

162 N.E.3d at 636 (court limiting its review to the “four corners of the trust” and not

considering whether beneficiaries “by reason of love but without legal obligation” might

make payments towards a grantor’s support in the event of a termination) (quoting

Heyn v. Dir. of the Office of Medicaid, 48 N.E.3d 480, 486 (Mass. 2016)); see also Spetz,

190 Misc. 2d at 299, 737 N.Y.S.2d at 526. These positions are supported by a plain reading

of 42 U.S.C. § 1396p(d)(3)(B)(i), which specifically limits the “any circumstances” test’s

applicability to “payment[s] from the trust.”           (Emphasis added.)        Moreover, the

Conditional Agreement is clear it does not prohibit Marilyn from continuing to contest the

Department’s determination. It would be both patently unfair to Marilyn and illogical to

conclude that the Conditional Agreement permits a payment from the trust’s corpus to be

made for her benefit when the Department did not and could not have based its denial on

the agreement’s existence and where the terms of the agreement specifically allow Marilyn

to appeal the denial. We conclude that the possibility that actions outside the four corners


9
 As mentioned above, Marilyn waived all right to alter, amend, revoke, or terminate the SM Trust;
she has no means within the trust’s four corners of facilitating its termination.
                                               18
of the trust—actions instigated by the Department in the first place—might, through the

trust’s termination, render the trust’s corpus available to the Medicaid applicant do not

implicate the “any circumstances” provision of 42 U.S.C. § 1396p(d)(3)(B).

                                    CONCLUSION

¶27   For the foregoing reasons, we conclude that there are no circumstances under which

payment from the SM Trust’s corpus could be made for Marilyn’s benefit. We therefore

reverse the District Court’s Order concluding that the SM Trust is a countable asset

pursuant to 42 U.S.C. § 1396p(d)(3)(B) and remand the matter for further proceedings in

accordance with this Opinion.


                                                /S/ BETH BAKER

We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                           19